 650DECISIONS OF NATIONAL LABORRELATIONS BOARDAstronauticsCorporation of AmericaandInterna-tionalBrotherhoodofElectricalWorkers,AFL-CIO-CLC, Petitioner. Cases 30-RC-2170and 30-RC-2171May 16, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearingwas held before Hearing Officer CecilSutphen. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations,Series 8,as amended,thisproceeding was transferred to the Board fordecision.The Employer and the Petitioner filedbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record 1 in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act, for the followingreasons:The Employer is engaged in the manufacture andsale of electrical aircraft instruments at three plants,all located in Milwaukee, Wisconsin, within a 2-block radius. It has a quality assurance and reliabili-ty department which is responsible for the testing ofmaterials received from suppliers and of productsmanufactured by it. This department is subdividedinto three separately supervised sections: qualityengineering, reliability/maintainability, and inspec-tion.Essentially, the Petitioner is seekinga singleiIn view of our disposition of the proceeding,we find it unnecessary torule on the Employer's motion to reopen the record2On October 10, 1973, the Petitioner filed the instant petitions seekingseparate units of in-process inspectors and "receiving inspection departmentemployees."Although the Petitioner has not explicated the bases for suchseparate units, at the hearing it took an"alternate"position that allemployees in the inspection section constitute an appropriate unit oftechnical employees3See Decision and Direction of Election(not printed in NLRB volumes)issued by the Regional Director on September 28, 1973, which alsounit of all technical employeesin the inspectionsection; 2 and in its brief,the Petitioner has alsoindicateda desire to represent all technicalemploy-ees inthe threesectionsof the qualityassurance andreliability departmentif the Board found such unitappropriate. The Employercontendsthat the onlyappropriateunitof technical employees shouldcomprise all such employees,including those em-ployed in other departments.The 14 employeesin the inspection section areclassifiedas qualityassurance specialist,final inspec-tioncoordinator,electricaltechnician,precisionmechanical inspector,precision electricalinspector,seniortestinspector,test inspector,mechanicalreceiving inspector (2 employees), electrical receivinginspector, in-process inspector (3 employees),and in-process inspectorlead person.All of them wererecently found to betechnicalemployeesand wereexcluded from the productionand maintenance unitof the Employer's employees found appropriate inCase 30-RC-2099.3We agree with the foregoingdetermination that the employees in the inspectionsection are technical employees. The record herein4makes clear that all of these employees possess therequisiteminimum education and/or jobtrainingrequired in their use of mechanical and electricaltesting equipment, exercise independent judgment inperforming their respective job functions, and do notshare an identifiable community of interest with theproduction employees.5The record further shows that there are 13additional technical employees in the two othersectionsof the qualityassuranceand reliabilitydepartmentwho perform more complex tests ofmaterials and products than the employees in theinspection section. In the qualityengineeringsection,there are two employees classified as quality assur-ance specialist, one as a trainingspecialist,and oneas an associateengineer; 6 in the reliability/maintain-ability section there are nine employees, one eachclassified as associateengineer,calibratingengineer,quality assurance coordinator,senior testtechnician,environmental test technician, and mechanical tech-nician,7 and three as test technician I. Thus, a total of27 technicians are employed in the quality assuranceand reliability department. However, an undisclosednumber of additional technical employees are alsoemployed in the material,engineering,and civilspecifically excluded all employees in the quality assurance and reliabilitydepartment4Therecord in the instant proceeding incorporates the record in Case30-RC-2099,as agreed upon by the parties.5The ArmstrongRubber Company, PacificCoastDivision,144 NLRB1115,1118;Robbins& Myers,Inc,144 NLRB 295, 296-297.6There are two quality assurance engineers in this section whom theparties consider as professional employees.rThere is also a stenographer-secretary in this section whom the partiesconsider as an office clerical employee210 NLRB No. 100 ASTRONAUTICSCORP. OF AMERICA651aviation departments, who are not being sought fored by the Petitioner is inappropriate, and we shallrepresentation by the Petitioner.dismiss the petitions.Under similar circumstances, the Board has heldthat a unit of technical employees is inappropriateORDERwhere it does not include all employees in thatcategory.8 Accordingly, we find that the unit request-It is hereby ordered that the petitions filed hereinbe, and they hereby are, dismissed.9The Bendix Corporation,Kansas CityDivision,150 NLRB 718, 721.